Citation Nr: 1754527	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-35 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 19, 2012, for the grant of service connection for major depressive disorder.

3.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

4.  Entitlement to a rating in excess of 30 percent for a left leg disability.

5.  Entitlement to a rating in excess of 10 percent for residuals of left leg surgery. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

7.  Entitlement to a certificate of eligibility for specially adapted housing.

8.  Entitlement to a certificate of eligibility for a special home adaptation grant. 
 

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1973 to May 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2013, September 2014, and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  

The issues of entitlement to increased ratings for major depressive disorder, a left leg disability, and status post left leg surgery are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran's initial claim of entitlement to service connection for major depressive disorder was received by VA on March 19, 2012. 

3.  There is no evidence of record to demonstrate that the claim of entitlement to service connection for major depressive disorder was received prior to March 19, 2012, which is more than one year after the Veteran's discharge from service. 

4.  The Veteran's combined rating is 70 percent, with one disability rated at least 40 percent.

5.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities. 

6.  The Veteran is service-connected for: depressive disorder, rated at 50 percent; a left leg disability, rated at 30 percent; and residuals of a postoperative left medial menisectomy, rated at 10 percent. 

7.  The Veteran does not have a permanent and total service-connected disability due to the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's active service, and the incurrence or aggravation of a psychosis during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017). 

2.  The criteria for establishing an effective date prior to March 19, 2012, for the grant of service connection for major depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017). 

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

4.  The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing, and for a certificate of eligibility for a special home adaptation grant, are not met.  38 U.S.C. § 2101 (a), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.809, 3.809a (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for PTSD

The Veteran asserts that he has PTSD as a result of his active service.  The Veteran has not alleged any specific in-service stressor information.  The Veteran's DD Form 214 states that he served stateside as an engine mechanic during Vietnam, but that he had no foreign service.  

Service treatment records (STRs) are silent as to any complaints of, treatment for, or a diagnosis of PTSD or any other psychiatric disability while he was in active service.  At his January 1975 separation examination, the Veteran expressly denied any psychiatric problems, depression, excessive worry, or loss of memory. 

A review of the post-service medical evidence shows that the Veteran has received treatment at the VA Medical Center for various disabilities.  However, those records are also silent for a diagnosis of PTSD. 

In approximately 1994, the Veteran filed for benefits with the Social Security Administration (SSA) and listed all infirmities which rendered him disabled, and at that time he did not list PTSD.  Furthermore, a VA treatment note of record from June 2007 indicated that the Veteran denied mental health symptoms until at least that time, and screened negative for mental health disabilities at that time. 
 
The Veteran was afforded two separate VA examinations in August 2013 and July 2014.  At both examinations, the examiners indicated that the Veteran only had one mental health disability, and diagnosed him with major depressive disorder.  There was no indication during the examinations that the Veteran reported a military trauma or stressor, and the examiners illustrated no suggestions of PTSD symptomatology. 

The Board notes that the Veteran is generally competent to report what mental health symptoms he experiences.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 645 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Here, the Board fins that the Veteran's statements that he has experienced PTSD since active service are not credible.  The Veteran has provided no specific military trauma or stressors and while the Veteran's lengthy medical history is of record, there are no indications of a diagnosis of PTSD.  Further, more than one VA examiner has opined that the Veteran's symptoms are ones that manifest as major depressive disorder, for which he is service-connected, rather than PTSD.  The Board finds that those opinions are the most probative evidence of record.  Because the Veteran's statements are not supported by the record, the Board finds that his statements that he currently has PTSD related to his active service are not credible. 
While the Veteran and other laypersons are competent to report mental health symptoms, they are not competent to diagnose a mental illness or link his current symptoms to stressors sustained during active service.  An opinion of that nature requires medical expertise and is outside the realm of knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or etiology opinion in this case.  

Also, there is no indication form the record that the Veteran has been diagnosed with a psychosis, let alone within one year of his separation from active service.  In fact, as noted above, his report of experiencing mental health symptoms since active service has been found not credible by the Board.  Therefore, presumptive service connection is not applicable in this case.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has PTSD.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for PTSD, is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Entitlement to an Earlier Effective Date for Major Depressive Disorder

Currently, the Veteran is assigned an effective date of March 19, 2012, for the grant of service connection for major depressive disorder.  That date corresponds to the date VA received the Veteran's initial claim of entitlement for the disability.

Initially, the Board notes that the Veteran's initial claim for compensation benefits was received more than one year after his May 1975 discharge from active service.  Therefore, the Veteran is not entitled to an effective date within one year of his discharge from service.

The Board has reviewed the record and found no indication that any claim of entitlement to service connection for major depressive disorder was received prior to March 19, 2012.  Moreover, the Veteran has not argued that he submitted the claim for service connection for that disability prior to March 19, 2012.  Instead, with regard to his major depressive disorder claim, the Veteran asserts that he had major depressive disorder prior to filing his claim.  However, the Veteran has not pointed to any provision in the law that would allow VA to assign an effective date prior to his date of claim in this case.

Accordingly, the Board must deny an effective date prior to March 19, 2012, for the grant of service connection for major depressive disorder; as such date corresponds to the date on which the Veteran's claim of service connection was received by VA and is the earliest possible effective date that may be assigned in this case.  38 C.F.R. §§ 3.102, 3.400 (2017).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 



Entitlement to a TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2017).

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a) (2017).

A TDIU may be assigned, if the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities, at last one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16 (a)(2017).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 419 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994). 
The Veteran contends that he is unable to obtain or maintain gainful employment in his profession as a truck driver as a result of his service-connected disabilities. 

The Veteran is currently service connected for major depressive disorder, rated at 50 percent; a left leg disability, rated at 30 percent; and residuals of a left leg surgery, rated at 10 percent.  The Veteran's combined rating for his service-connected disabilities is 70 percent.  Therefore, the Veteran meets the minimum schedular criteria for the assignment of the TDIU as his major depressive disorder is rated at 50 percent, and his combined rating is 70 percent.  38 C.F.R. § 4.16 (a) (2017). 

On his November 2015 VA Form 21-8940, the Veteran reported that his disabilities precluded him from working beginning in 1991.  The Veteran reported that he worked as a truck driver from May 1989 to August 1991.  The Veteran reported that he was then precluded from working due to the impact of his left leg disabilities and his major depressive disorder.  The Board notes that the Veteran is a high school graduate with one year of college completed. 

In August 2013, the Veteran was afforded a VA examination for his mental health disability.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  The examiner stated that the Veteran would have difficulty with concentration, adapting to stressful circumstances, spatial disorientation, and that his ability to perform activities of daily living were intermittent at best.  The examiner further opined that the Veteran would likely need to be absent three or more times per month and would need to leave work early due to symptoms three or more times per month.  Finally, the examiner stated that the Veteran would frequently decompensate when subjected to normal pressures and constructive criticism in the work place.  

In July 2014, a second VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner opined that the Veteran had depressive disorder due to his left leg disability, which included mood instability and insomnia.

In January 2015, the Veteran was examined by a rehabilitation specialist.  At that time, the Veteran reported that he had not worked since 2007 due to his physical and emotional disabilities.  The examiner opined that the Veteran had a combination of physical and emotional conditions which interacted in terms of severity.  The examiner opined that the major area of limitation appeared to be mental and physical activity in sustaining work, which was very limiting for the Veteran.  Finally, the examiner stated that most employers would not tolerate the number of absences that would likely be required by the Veteran due to his service connected disabilities.  The examiner opined that the Veteran was totally and permanently precluded from performing work at a substantial, gainful level due to the severity of his left leg disabilities and major depressive disorder. 

In light of the Veteran's occupational background and the functional limitations described in the record, the Board finds that the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his industrial background and education level as a result of the combined symptoms of his service-connected disabilities.  Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to TDIU is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Entitlement to Specially Adapted Housing and a Special Home Adaptation Grant

The Veteran asserts that he is entitled to a certificate of eligibility for specially adapted housing and/or a certificate of eligibility for a special home adaptation grant.  The Veteran has not argued that his service-connected disabilities, assumingly with emphasis on his left leg disability, have resulted in a loss of use such that the required criteria are met. Conversely, in June 2016 the Veteran filed those claims and stated that he was being evicted from his current residence in 30 days.  In June 2016, the RO denied the claim.  The Veteran has appealed.

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C. § 2101 (a) (2012); 38 C.F.R. § 3.809(b) (2017).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability, which need not be rated as permanently and totally disabling, which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C. § 2101 (b); 38 C.F.R. § 3.809 (b).

In Jensen v. Shulkin, No. 15-4788 (March 20, 2017), the Court of Appeals for Veterans Claims (Court) discussed the meaning of a number of terms under 38 U.S.C. § 2101(a)(2)(B)(i), to include the term "loss of use."  The Court concluded that the Board had incorrectly applied the loss of use criteria from 38 C.F.R. § 3.350.  The Court stated for a "loss of use" to exist, a veteran must (1) have a permanent and total disability, (2) due to a disorder that (3) involves both lower extremities and (4) causes a loss of use so severe that it precludes locomotion without the regular and constant use of assistive devices.  

As noted above, service connection is currently in effect for: depressive disorder, rated as 50 percent disabling; a left leg disability, rated as 30 percent disabling; and residuals of a postoperative left medial menisectomy, rated as 10 percent disabling.  The Veteran's combined disability rating has been 70 percent from March 19, 2012, and a TDIU was granted above.  

Overall, VA progress notes show treatment for a left leg disability, but none that have rendered the Veteran disabled.  The Veteran's plenteous VA treatment records that have been associated with the claims file simply do not show treatment for, or diagnosis of any of the required medical disabilities to qualify for specially adapted housing or a special home adaptation grant.  

The Board finds that the claim for specially adapted housing must be denied.  After a thorough review of the record, it does not appear that the Veteran is impaired such that the criteria are met.  The medical evidence shows a left leg disability, but not sufficient impairment.  Additionally, the Veteran on his substantive appeal to the Board, did not assert impairment, but eviction.  

In addition, the Board finds that the Veteran is not eligible for assistance in acquiring a special home adaptation grant under 38 U.S.C. § 2101 (b) because he does not meet the criteria set forth in 38 C.F.R. § 3.809a (b).  There is no evidence to show that he has a disability that is permanently and totally disabling which is due to the anatomical loss of use of both hands, due to deep partial thickness burns that have resulted in anatomical loss or loss of use of her hands, due to full thickness burns, due to residuals of an inhalation injury, or blindness in both eyes with visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  Thus, entitlement to a home adaptation grant is not established.  38 C.F.R. § 3.809(a). 

In deciding these claims, the Board acknowledges that the Veteran is competent to report symptoms of his disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate regulations.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by VA medical professionals who have examined him in the form of both VA examinations and medical treatment.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Accordingly, the Board finds that the preponderance of the evidence is against the claims and the claims must therefore be denied and the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to an effective date prior to March 19, 2012, for the grant of service connection for major depressive disorder, is denied. 

Entitlement to a TDIU is granted.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied. 


REMAND

Although the Board regrets the delay, further development is necessary before the remaining claims on appeal are decided.

With regard to the Veteran's claim of entitlement to an increased rating for a left leg disability and residuals of a left leg surgery, the Veteran has reported that he experiences extreme pain in his left leg and is mostly wheelchair bound as a result of his active service.  The Veteran contends that his disability is not properly contemplated by his current disability rating.

The Board notes that in a recent decision of the United States Court for Veterans Claims (Court) the Court found that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  A review of the record shows that the Veteran was most recently afforded a VA examination of his left leg disabilities in July 2012.  A review of that examination report fails to show findings that are consistent with the holding in Correia.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his-service connected left leg disabilities. 

With regard to the Veteran's claim of entitlement for an increased rating for major depressive disorder, the Veteran has reported that his major depressive disorder has worsened and affects his ability to work and complete basic tasks, and that his disability is not properly contemplated by his current disability rating. 

The Board notes that the Veteran was afforded two VA examinations in August 2013 and July 2014.  In August 2013, the examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  In July 2014, a second VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  In January 2015, the Veteran was examined by a rehabilitation specialist who opined that the Veteran would be unable to obtain or maintain employment, partly as due to rapidly deteriorating mental health symptoms.  The Veteran has not been afforded a VA examination since July 2014, but based on the determination of the rehabilitation specialist in the January 2015 report, the Board notes that there are indications from the record that the Veteran's mental health has deteriorated past what was observed at the July 2014 VA examination.  

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected major depressive disorder.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues on appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected left leg disabilities.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.

The examiner should provide all information required for rating purposes, to specifically include both active and passive range of motion testing.  The examiner should also provide weight-bearing and nonweight-bearing range of motion testing for the weight-bearing joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  A thorough rationale should be provided for all opinions rendered.

3.  Then, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected major depressive disorder.  The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  


4.  Confirm that the VA examination reports comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the claims.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response.  Then, return the case to the Board. 
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


